Citation Nr: 0003697	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-33 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
mastoiditis of the right ear, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1948 to June 
1954 and from July 1954 to August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for postoperative mastoiditis of the 
right ear and entitlement to a compensable rating for right 
ear hearing loss.  The same rating decision denied 
entitlement to service connection for hearing loss of the 
left ear.

This case was certified to the Board by the St. Petersburg, 
Florida, VARO.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected postoperative 
mastoiditis of the right ear, from zero to 10 percent 
disabling by a June 1996 decision.  Because he continues to 
disagree with the current rating assigned, the claim of an 
increased rating above 10 percent for this disability remains 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits is awarded).

This case was remanded by the Board in August 1997 to 
determine whether the appellant desired a hearing before a 
Member of the Board and for additional evidentiary 
development.

While the case was in remand status, the appellant's claim of 
entitlement to service connection for left ear hearing loss 
was granted.  His appeal of that issue is now moot.  Because 
it would be impractical to address the issue of entitlement 
to a compensable evaluation for right ear hearing loss 
without considering the appellant's now service-connected 
left ear hearing loss, that issue has been framed above as 
entitlement to a compensable evaluation for bilateral hearing 
loss.


FINDINGS OF FACT

1.  The appellant's claims are plausible, and sufficient 
evidence has been obtained for correct resolution of these 
claims.

2.  The appellant's postoperative mastoiditis of the right 
ear is currently manifested by suppuration and hearing loss.  
The appellant does not experience recurrent tinnitus.

3.  The appellant's bilateral hearing loss is currently 
manifested by puretone threshold averages of 49-59 decibels 
in the right ear and 49-53 decibels in the left ear, with 
speech recognition ability of 94 percent for the right ear 
and 80-90 percent for the left ear, resulting in Level "I" 
or "II" hearing for the right ear and Level "II" or "IV" 
hearing for the left ear. 


CONCLUSIONS OF LAW

1.  The appellant has stated well-grounded claims for 
increased evaluations for his bilateral hearing loss and 
postoperative mastoiditis of the right ear, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for a disability rating higher than 10 
percent for the appellant's service-connected postoperative 
mastoiditis of the right ear are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.87a, Diagnostic Codes 6200, 6206 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6200, 6260 (1999).

3.  The criteria for a compensable disability rating for the 
appellant's service-connected bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA outpatient treatment records indicate that the appellant 
was treated three times in 1988 for bleeding from his right 
ear.

In July 1991 the appellant was treated as a VA outpatient for 
bleeding from his right ear.

In September 1991 the appellant was treated as a VA 
outpatient for a bleeding right mastoid.

In October 1991 the appellant was treated as a VA outpatient 
for bleeding from his right ear.  The examiner diagnosed low-
grade osteomyelitis external auditory canal [EAC] of the 
right ear [AD].

In November 1991 the appellant was treated as a VA outpatient 
for a small ulcer in the mastoid cavity of his right ear.

In January 1992 the appellant was treated as a VA outpatient 
for complaints of drainage from his right ear [AD].  The 
appellant reported no tinnitus.  The examiner noted debris in 
the mastoid bowl and a small amount of green drainage.  The 
examiner noted that the appellant had severe vertigo with 
suctioning.  The examiner noted also an ulcerated area in the 
upper ceiling of the bowl.  The examiner diagnosed chronic 
draining ear.

In July 1992 the appellant was treated as a VA outpatient for 
periodic cleaning of his right ear.  He reported no otorrhea.  
The examiner noted that the mastoid bowl was clear with no 
pus.

In November 1992 the appellant was treated as a VA outpatient 
for examination of his right ear [AD].  The bowl was fairly 
clear.  Minimal debris was seen.  The appellant reported 
bleeding from his ear approximately one year previously.

In July 1993 the appellant was treated as a VA outpatient to 
clean the mastoid cavity of his right ear.  The appellant 
reported persistent drainage, which was yellow and did not 
smell foul.

In October 1993 the appellant was treated as a VA outpatient 
for fungal otitis externa [OE] of the right ear.

In January 1994 the appellant was treated as a VA outpatient 
for chronic otorrhea of the right ear [AD].  The examiner 
diagnosed chronic external otitis/mastoid cavity.

In July 1994 the appellant was treated as a VA outpatient for 
complaints of chronic drainage from his right ear [AD].  The 
examiner noted purulent discharge from the right ear.  The 
examiner diagnosed otitis media [OM] of the right ear.

In August 1994 the appellant was treated as a VA outpatient 
for complaints of a draining right ear.  The examiner noted 
brown/green discharge [D/C] on cotton in the right ear.  The 
examiner noted that the appellant's tympanic membrane 
appeared to be intact with some granulation inferiorly.  The 
examiner diagnosed otitis externa-draining moderate radical 
mastoidectomy cavity.

On the authorized VA audiological evaluation in September 
1994, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
60
90
LEFT
10
20
25
70
80

Puretone average was 49 for each ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 90 percent in the left ear.

At an October 1994 VA audio-ear disease examination, the 
appellant complained of recurrent, almost daily otorrhea, 
which was foul, occasional bleeding from the right mastoid 
cavity, and occasional disequilibrium when the ear was 
cleaned.  The appellant complained of very poor hearing and 
occasional tinnitus in the right ear.

In the appellant's right ear, the examiner noted a large 
surgically-created meatoplasty.  The mastoid cavity was lined 
with mucopus.  There were no bony overhangs or granulations.  
The tympanic membrane was thick, scarred, and immobile, with 
a small, linear posterior perforation, which was draining 
mucopus.  The middle ear tympanum was poorly aerated, and 
there was a well-healed postauricular scar.  Chronic otitis 
media was present in the right ear.

The examiner diagnosed active chronic otitis media, right 
ear, status post modified radical mastoidectomy in 1958.  The 
examiner diagnosed also hearing loss and occasional tinnitus 
secondary to the chronic otitis media.

In December 1994 the appellant was treated as a VA outpatient 
for complaints of occasional right ear [AD] otorrhea.  The 
examiner noted no granulation and minimal debris.

In June 1995 the appellant was diagnosed with chronic cavity 
drainage of the right ear.

In February 1996 the appellant was treated as a VA outpatient 
for complaints of intermittent problems with purulent 
drainage from his right ear.  The examiner diagnosed history 
of mastoiditis of the right ear and osteomyelitis versus 
cholesteatoma.

At November 1997 VA audio examination, the appellant wore a 
VA hearing aid in his left ear.  The examiner noted that the 
appellant's right ear canal was visibly different from the 
left because of surgical alteration of the right ear canal as 
part of a radical mastoidectomy performed in 1955.  The 
appellant reported that his right ear has drained 
continuously since the operation.  The examiner noted that 
the appellant wore a cotton plug in the ear to absorb the 
drainage.  The appellant stated that he experienced 
occasional loss of balance.  He denied tinnitus.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
70
95
LEFT
20
25
30
70
85

Puretone average was 58 in the right ear and 52 in the left.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 80 percent in the left ear.

The examiner stated that the results demonstrated a 
moderately severe sensorineural hearing loss in the right ear 
and a moderate sensorineural hearing loss in the left ear.

At a November 1997 VA ear disease examination, the appellant 
reported that he experienced recurrent episodes of otitis 
media on the right side until he underwent a modified radical 
mastoidectomy in the right ear in 1959.  He stated that, 
since that time, he had required period cleanings of the 
mastoid cavity, approximately three times per year.  He 
stated that he cleaned the cavity himself using both acetic 
acid irrigation and antibiotic drops.  He complained of 
period debris and drainage, for which he kept a cotton ball 
in his right ear.  He stated that he used antibiotic eardrops 
approximately every two days.  He reported periodic episodes 
of vertigo, which were unprovoked.

In the appellant's right ear, the examiner noted a modified 
radical mastoidectomy cavity with a wide meatoplasty that was 
amply patent.  A moderate amount of crusted cerumen was 
present in the posterior aspect of the cavity that was easily 
cleaned.  The cavity appeared dry.  There was a graft of the 
middle ear space, which appeared intact with a minimal amount 
of granulation tissue over what may well have been the 
capitulum of the stapes.  Manipulation of this area caused 
some transient dizziness.  However, the graft was intact, 
and, other than some minimal moist drainage in that area, 
there was minimal debris.

The examiner diagnosed bilateral sensorineural hearing loss.  
The examiner stated that the appellant got reasonable results 
from the use of a hearing aid on the left but that the 
appellant was unable to wear an aid on the right because of 
chronic drainage.


II.  Analysis

The appellant's increased rating claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disabilities.  See Jones v. Brown, 7 
Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All relevant facts have been properly developed, and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  Further, the RO's efforts have complied with 
the instructions contained in the August 1997 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1999) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).


1.  Postoperative mastoiditis of the right ear

The RO has evaluated the appellant's service-connected 
postoperative mastoiditis of the right ear under Diagnostic 
Code 6206.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1999), including the rating criteria for 
evaluating mastoiditis, which is now combined with 
suppurative otitis media under Diagnostic Code 6200.  DC 6206 
no longer exists.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, the Board must evaluate the appellant's 
claim for an increased rating from June 10, 1999, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.

The new regulations were not in effect when the October 1994 
rating decision was made or in June 1996 when the appellant's 
disability evaluation for mastoiditis was increased to 10 
percent, and the RO has not considered the new regulations.  
Also, the appellant has not been given notice of the new 
regulations.  However, it is not necessary to remand this 
claim since he is not prejudiced by the Board's consideration 
of the new regulations in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The amended regulations did 
not result in any substantive changes pertinent to the 
appellant's disabilities.  Rather, they added current medical 
terminology and unambiguous criteria.  In this case, neither 
rating criteria can be more favorable to the appellant's 
claim since the substantive criteria are identical.

Under regulations pertaining to disease of the ear in effect 
prior to June 10, 1999, mastoiditis was evaluated under 
Diagnostic Code 6206.  That diagnostic code provided that 
chronic mastoiditis was to be rated for impairment of hearing 
and suppuration.  Under Diagnostic Code 6200, chronic, 
suppurative otitis media is assigned a 10 percent disability 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Codes 6200, 6206 
(1998).

The appellant's impairment of hearing in his right ear will 
be considered in the next section of this decision.  The 
appellant's mastoiditis of the right ear is manifested by 
suppuration; however, a 10 percent disability rating is the 
highest rating available for this manifestation of the 
appellant's mastoiditis.  No higher evaluation is available 
under Diagnostic Code 6200, and no other diagnostic codes are 
applicable.

The revised regulations place mastoiditis, which was 
previously assigned Diagnostic Code 6206, with suppurative 
otitis media under Diagnostic Code 6200.  64 Fed. Reg. at 
25205.  Cholesteatoma, which was not assigned a diagnostic 
code under the old regulations, was included also under the 
revised Diagnostic Code 6200.  Id.  The three conditions are 
closely related and commonly coexist, and their 
manifestations may be essentially the same.  Id.  The revised 
regulations help assure that the same impairment is not 
evaluated twice when more than one of these conditions is 
present.  Id.  The note directing that hearing impairment be 
evaluated separately was expanded under the revised 
regulations to include a list of other possible complications 
that would also warrant separate evaluations.  Id.  By adding 
labyrinthitis, tinnitus, facial nerve paralysis, and bone 
loss of skull to the note, the criteria better encompass the 
usual range of impairments that may develop with mastoiditis, 
suppurative otitis media, and cholesteatoma.  Id.

Under the revised regulations chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) are 
evaluated under Diagnostic Code 6200.  A 10 percent 
disability evaluation is assigned during suppuration, or with 
aural polyps.  A note to that diagnostic code provides that 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull 
should be evaluated separately.  38 C.F.R. § 4.87, Diagnostic 
Code 6200 (1999).

Diagnostic Code 6260 provides a 10 percent rating for 
recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).  Although the appellant was diagnosed with occasional 
tinnitus in 1994, the appellant denied tinnitus at the 
November 1997 VA audio examination.  Further, although VA 
outpatient treatment records show extensive treatment of the 
appellant's postoperative mastoiditis of the right ear, none 
of those records contains a diagnosis or complaint of 
tinnitus.  Because only one of the numerous medical records 
indicates that the appellant experienced tinnitus, the 
evidence does not indicate that the tinnitus is recurrent.  
Therefore, the preponderance of the evidence is against a 
separate disability evaluation for tinnitus.  No other 
diagnostic codes are applicable.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for an increased disability rating for 
postoperative mastoiditis of the right ear.


2.  Bilateral hearing loss

The appellant's bilateral hearing loss is rated under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1999), including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  

As noted above, the Board must consider the old and the 
revised rating criteria in evaluating this claim.  Because 
the old and new regulations are not substantively different, 
the appellant is not prejudiced by the Board's consideration 
of the new regulations in the first instance.  In this case, 
neither rating criteria can be more favorable to the 
appellant's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) 
(1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b), (e) (1999).  
Tables VI and VII are reproduced below.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999). 





TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The results of the audiograms September 1994 and November 
1997, as indicated above, showed that the appellant's hearing 
loss is properly evaluated as zero percent disabling.  Based 
on a 94 percent speech recognition score and a 49-decibel 
puretone threshold average as shown in September 1994, Table 
VI indicates a designation of Level "I" for the right ear.  
Based on a 90 percent speech recognition score and a 49-
decibel puretone threshold average as shown in September 
1994, Table VI indicates a designation of Level "II" for 
the left ear.  When applied to Table VII, the numeric 
designations of "I" for the better ear and "II" for the 
poorer ear translated to a zero percent evaluation.  Based on 
a 94 percent speech recognition score and a 59-decibel 
puretone threshold average as shown in November 1997, Table 
VI indicates a designation of Level "II" for the right ear.  
Based on an 80 percent speech recognition score and a 53-
decibel puretone threshold average as shown in November 1997, 
Table VI indicates a designation of Level "IV" for the left 
ear.  When applied to Table VII, the numeric designations of 
"II" for the better ear and "IV" for the poorer ear also 
translated to a zero percent evaluation.  Therefore, the 
appellant's service-connected hearing loss is properly 
assigned a noncompensable disability rating.  38 C.F.R. 
§ 4.85, Tables VI and VII (1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in any four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision 
corrects for the fact that with a 55-decibel threshold level 
(the level at which speech becomes essentially inaudible) the 
high level of amplification needed to attempt to conduct a 
speech discrimination test would be painful to most people, 
and speech discrimination tests may therefore not be possible 
or reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999). 


TABLE VIa
Numeric Designation of Hearing Impairment
Based Only on Puretone Threshold Average

		Average Puretone Decibel Loss
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Neither of these new provisions applies to the appellant's 
situation.  Although some of the puretone thresholds shown on 
the VA examinations were 55 decibels are greater, such 
findings were not present in four of the five frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  In both examinations, 
findings of 55 decibels or greater were present in two 
frequencies for each ear.  Furthermore, neither of these 
audiometric evaluations showed puretone thresholds of 70 
decibels or more at 2000 Hertz.  

Although the Board sympathizes with the appellant's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against his 
claim for a compensable disability rating for bilateral 
hearing loss.


ORDER

Entitlement to a disability evaluation higher than 10 percent 
for postoperative mastoiditis of the right ear is denied.

Entitlement to a compensable disability rating for hearing 
loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


